Citation Nr: 1116456	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include depression.  

2.  Entitlement to an initial compensable rating for menorrhagia with anemia.  

3.  Entitlement to a total disability rating due to individual employability resulting from service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to September 1983 and from June 1986 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and May 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection for depression and anxiety, with a 30 percent disability rating assigned, effective July 1, 2002, granted entitlement to service connection for menorrhagia with anemia, with a noncompensable rating assigned, effective July 1, 2002, and denied entitlement to a TDIU.

The Board remanded the claims in September 2009 for additional development.  The claim has been returned now for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects gaps in VA treatment records from January 2005 to October 2007 and from October 2007 to September 2008.  A January 2005 VA treatment note indicated that the Veteran had an upcoming appointment with her psychiatrist in March 2005.  Moreover, treatment records dated in or following September 2008 appear to reference treatment conducted during the second gap.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.    

The claims for increased ratings are inextricably intertwined with entitlement to a TDIU, since a TDIU depends on what conditions are service connected and the ratings assigned.  See Shields v. Brown, 8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. App.332, 338-40 (1995).  As such, the issue of TDIU must be remanded to allow for adjudication the remaining increased rating issues.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of VA treatment in accordance with 
38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.  She should be informed of any records that cannot be obtained.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues, including the increased rating issues and entitlement to TDIU.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


